Citation Nr: 1701293	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an increased disability rating for a left index finger disability, including arthritis, residual of an injury including laceration and fracture, currently rated as 10 percent disabling.

3. Entitlement to an increased (compensable) disability rating for a left long finger disability, residual of an injury including laceration and fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and G. C. 


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from December 1995 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The RO continued a 10 percent rating for a left index finger disability, including arthritis, residuals of an injury including laceration and fracture and a 0 percent rating for a left long finger disability, residuals of injury including laceration and fracture.

The Veteran testified before the undersigned in a September 2013 Board videoconference hearing.  A transcript of that hearing is of record.

In April 2014, the Board remanded to the RO, for additional action, the issues of the ratings for hearing loss, left index finger disability, and left long finger disability.

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

At this time, the appeal as to the ratings for hearing loss and disabilities of the left index and long fingers is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the initial 0 percent disability rating that the RO assigned for his bilateral hearing loss.  In the September 2013 Board hearing, he stated that his hearing loss had continued to worsen over time.  He reported having difficulty understanding speech.  He reported that he had undergone VA hearing testing as recently as 2013.  The instructions in the April 2014 Board remand included obtaining recent VA treatment records, including the report of any hearing testing in 2013.  The RO obtained VA treatment records, which included reports of VA hearing testing in November 2012 and June 2013.  The June 2013 showed auditory thresholds but did not show speech recognition scores.  In January 2015 an RO official contacted the VA facility where the June 2013 testing was performed; but an official at that facility reported that there were no records regarding the testing beyond those that the RO had reviewed.  

As complete records of the 2013 testing are not available, and the Veteran has reported ongoing worsening of his hearing, the Board is remanding the hearing rating issue for a new VA audiological examination with a complete report of findings including auditory thresholds and speech recognition scores.  

Service connection is established for residuals of injuries of the Veteran's left hand by a propeller.  For compensation purposes the RO described the disabilities as left index finger laceration and fracture, rated at 10 percent, left long finger laceration and fracture, rated at 0 percent, and a scars of the left index and long fingers, rated at 0 percent.  The Veteran appealed the RO's continuation of those ratings.  In April 2014, the Board denied a compensable rating for the scars.  The Board remanded the issues of the ratings for lacerations and fractures of the index and long fingers.  

The Veteran had a VA medical examination of his left hand in November 2010.  That examination provided findings regarding the function of that hand, including the ranges of motion of the fingers.  In a private consultation in April 2012, the Veteran reported ongoing pain in his left index finger, and significant weakness and trouble with his left hand.  The physician found that EMG and NCV studies showed left cubital tunnel syndrome.  In the September 2013 Board hearing, the Veteran reported that his left hand had pain, limited motion, and diminished ability to grasp and hold things, and that those symptoms worsened with use of the hand.  In a May 2014 statement, the Veteran noted that he had pain and decreased motion in his left hand.  He also indicated that he had nerve damage in his left hand.  In VA treatment in June 2015, he reported that his left hand had pain, decreased motion, and decreased ability to grasp.

The Board is remanding the left index and long finger rating issues for a new examination to address remaining questions.  The 2010 examination addressed some, but not all, of the considerations for evaluating musculoskeletal disability.  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The 2010 examination addressed the range of motion of the joints in the left index and long fingers, and the range of motion of the joints in the undamaged right hand.  The examination but did not address, with respect to the left index and long fingers,  increased functional loss following use, the ranges of active and passive motion, or the ranges of motion in weight-bearing and non-weight-bearing.  Those factors should be addressed in the new examination.  As the Veteran reports decreased left hand grip strength and endurance for holding objects, those factors should also be addressed.  In addition, there is evidence of neurological problems in the left hand, without a clear indication as to whether such problems are attributable to the injuries in service.  The examiner should provide findings and opinion on that question.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the current manifestations and extent of his bilateral hearing loss.  Ask the examiner to perform audiological tests, specifically including auditory thresholds and speech recognition scores, and to report the results of those tests.

2. Schedule the Veteran for VA examination to address the current manifestations and extent of musculoskeletal impairment, and the nature and likely etiology of any neurological impairment, in his left hand.  Provide his claims file to the examiner for review.  Ask the examiner to explain the rationale for his or her conclusions and opinions.

Ask the examiner to report for the Veteran's left hand, with emphasis on the index and long fingers, the ranges of motion, including active and passive motion and motion in weight-bearing and non-weight bearing.  Ask the examiner to note the Veteran's reports of, and examination evidence of, any pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  Ask the examiner to report on left hand grip strength and capacity and endurance for holding objects.

Ask the examiner to discuss evidence of any neurological deficits in the left hand.  Ask the examiner, for any such deficits found, to provide opinion as to whether it is at least as likely as not that the deficits are related to the left hand injuries sustained in service.

3.  Thereafter, review the expanded record and reconsider the remanded issues.  If any remanded issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

